Citation Nr: 0914314	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  01-03 612	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for a pulmonary 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to an effective date prior to July 30, 1999, 
for the grant of service connection for post-concussive 
headaches, to include whether there was clear and 
unmistakable error in the October 1978 rating decision that 
denied service connection for headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) granted service 
connection for post-concussion headaches, effective July 30, 
1999, and denied service connection for pulmonary and heart 
disorders.  In a June 2002 rating decision the RO denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for PTSD, and in August 2003 the RO denied service connection 
for left ear hearing loss and neck disorders.  In a February 
2005 rating decision the RO granted service connection for 
tinnitus, rated as 10 percent disabling, and otitis media, 
with effective dates of January 19, 2001.  The Veteran 
perfected appeals of those issues.

In an August 2004 rating decision the RO denied entitlement 
to a total rating based on individual unemployability.  The 
Veteran submitted a notice of disagreement with that decision 
in April 2005, and the RO issued a statement of the case in 
November 2005 and a supplemental statement of the case in 
December 2005.  The Veteran, however, failed to submit a 
substantive appeal within 60 days of the statement of the 
case or the supplemental statement of the case.  For that 
reason the issue of entitlement to a total rating based on 
unemployability is not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2006).

The Veteran has also raised the issues of entitlement to 
service connection for a back disorder and PTSD based on in-
service sexual trauma; service connection for depression, the 
residuals of a right wrist laceration, gastroesophageal 
reflux disease, and a dental disorder as secondary to her 
service-connected seizure disorder; an increased rating and 
earlier effective date for the grant of service connection 
for right shoulder bursitis; clear and unmistakable error in 
the RO's January 1981 failure to grant an increase in 
compensation for a dependent child; and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a heart 
disorder.  These issues have not yet been adjudicated by the 
RO and are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).

In June 2007, the Board found that new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for left ear hearing loss.  The Board denied 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
post-traumatic stress disorder (PTSD), separate 10 percent 
ratings for bilateral tinnitus, an effective date prior to 
January 19, 2001, for the grant of service connection for 
tinnitus, and an effective date prior to January 19, 2001, 
for the grant of service connection for otitis media.  The 
issues of service connection for left ear hearing loss, a 
pulmonary disorder, a heart disorder, and a neck disorder; 
and entitlement to an earlier effective date for the grant of 
service connection for post-concussion headaches were 
remanded to the Appeals Management Center (AMC), in 
Washington, D.C. for further development.  The requested 
development was accomplished and the AOJ readjudicated the 
claims, 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AMC readjudicated the Veteran's claims by way of a 
supplemental statement of the case, issued in December 2008.  
She submitted additional evidence in February 2009, less than 
90 days after being notified that the case was being returned 
to the Board and before the Board promulgated a decision.  
She has asked that this additional evidence be reviewed by 
the AMC.  In accordance with the provisions of 38 C.F.R. 
§ 20.1304 (2008), the case will be remanded to the AMC for it 
to review the claims in light of the new evidence.  

In May 2006, a hearing was held before a Veterans Law Judge, 
who made the June 2007 decision and remand.  A transcript of 
that hearing is in the record and the Veteran has been 
furnished a copy.  That Veterans Law Judge who presided over 
that hearing has since left the Board.  The Veteran should be 
notified that she is entitled to have a hearing before a 
sitting Veterans Law Judge and offered the appropriate 
options.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the additional 
evidence submitted by the Veteran and 
readjudicate her claims in light of the 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

2.  The AMC should inform the Veteran of 
her options for another hearing.  Although 
another hearing is not required, if she 
chooses to have another hearing, the AMC 
should forward the case to the appropriate 
office to make the arrangements.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




